DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US Pat. App. Pub. No. 2011/0157772).
With respect to claim 6, Zhamu discloses a composition comprising graphene and/or graphite nanoplatelet structures (see paragraph [0046], citing nano graphene platelets), wherein said graphene and/or graphite nanoplatelet structures have metal oxide nanostructures deposited on the basal surface (see paragraph [0046], citing bumps or nodules bonded to the surface of nano graphene platelets, and paragraph [0062], citing metal oxides as the bumps or nodules).
With respect to claim 7, Zhamu discloses that the metal oxide is selected from ruthenium oxide, manganese oxide, iridium oxide, tin oxide, and silver oxide.  See paragraph [0062], specifically citing RuO2, IrO2, MnO2, and AgO2
With respect to claim 8, Zhamu discloses that the metal oxide is selected from ruthenium oxide, manganese oxide and iridium oxide.  See paragraph [0062], citing RuO2, IrO2, MnO2.
With respect to claim 9, Zhamu discloses that more than one metal oxide is deposited.  See paragraph [0062], noting that combinations of metal oxides are used.
With respect to claim 10, Zhamu discloses that the metal oxide deposited graphene and/or graphite nanoplatelet structures having a thickness of less than 100 nm is substantially free of graphene oxide.  See paragraph [0065], citing a thickness of less than 10 nm, and paragraph [0060], noting the use of graphene sheets.  Further, the Office notes that Zhamu clearly delineates between graphene and graphene oxide, meaning that the use of graphene in paragraph [0060] clearly indicates graphene oxide is not present.
With respect to claim 11, Zhamu discloses a supercapacitor having an electrode comprising a composition according to claim 7.  See FIG. 3 and paragraph [0045].
With respect to claim 12, Zhamu discloses that the electrode comprises metal oxide deposited graphene and/or graphite nanoplatelet structures having a thickness of less than 100 nm, wherein the metal oxide comprises ruthenium oxide.  See paragraph [0065], citing a thickness of less than 10 nm and paragraph [0063], citing ruthenium oxide. 
With respect to claim 13, Zhamu discloses that the electrode comprises metal oxide deposited graphene and/or graphite nanoplatelet structures having a thickness of less than 100 nm, wherein the metal oxide comprises ruthenium oxide and manganese oxide.  See paragraph [0065], citing a thickness of less than 10 nm and paragraph [0063], citing ruthenium oxide and manganese oxide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Pat. App. Pub. No. 2011/0157772) in view of Young et al. (US Pat. App. Pub. No. 2016/0329560).
With respect to claim 14, Zhamu fails to teach that the cell has an electrolyte comprising diethylmethylammonium bisulfate.
Young, on the other hand, teaches that a cell has an electrolyte comprising diethylmethylammonium bisulfate.  See paragraph [0084], noting that diethylmethylammonium acts as an electrolyte cation and paragraph [0092], noting that bisulfates act as an electrolytic anion.  Such an arrangement results in an effective electrochemical cell.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Zhamu, as taught by Young, in order to form an effective electrochemical cell.
Allowable Subject Matter
Claims 1-5 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the step of passing a current through the cell to intercalate anions into the graphitic positive electrode so as to exfoliate the graphitic positive electrode and such that the metal ion undergoes electrodeposition in the form of the corresponding metal oxide to produce the metal oxide deposited graphene and/or graphite nanoplatelet structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848